Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendment filed on September 2021 has been considered.


Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Glenn Snyder during a telephone interview on November 30, 2021.
The application has been amended as follows:
      	In the abstract:
Power outages and restorations at customer premises can be automatically detected and reported. A method may include receiving, from a network terminal, a first notification associated with a power outage; retrieving location information associated with the network terminal; sending a second notification indicating that the outage has occurred and that includes the location information associated with the network terminal; retrieving prior outage information that corresponds to a set of network terminals associated with a group of set top boxes; determining that an outage event is triggered, when a quantity of outages is greater than a threshold, where the quantity of 

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 13, and 19 recite an abstract idea of “determining, based on the received plurality of alerts, whether a power outage has 
Under prong 2, step 2A, the abstract idea is integrated into a real world practical application of “generating a power outage indication in response to the determining that the power outage has occurred”.
Thus, the claims and their respective dependent claims are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
combination as claimed wherein a method and device comprising determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts occurred within a predetermined period of time of each other, or whether receiving the plurality of alerts is increasing at a rate greater than a first threshold, wherein the rate is based on a second quantity of the plurality of network devices that have lost primary power at a present point in time and a third quantity of the plurality of network devices that have lost primary power at a prior point in time (claims 1, 13, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 30, 2021